Citation Nr: 1826573	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-44 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right knee degenerative arthritis.

2.  Entitlement to an initial compensable evaluation for left knee degenerative arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to January 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran filed a notice of disagreement with the RO's July 2012 rating decision with respect to not only the initial evaluations of his right and left knee degenerative arthritis, but also with respect to the initial evaluation assigned for his service-connected hypertension.  However, in his January 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran indicated that he only wanted to appeal the issues of entitlement to increased initial evaluations for his right and left knee degenerative arthritis, and that he, therefore, did not want to continue his appeal of the initial evaluation for hypertension.  Accordingly, the issue of entitlement to an increased initial evaluation of hypertension is not on appeal or before the Board, and will not be adjudicated or discussed in this decision.

The appeal is partially REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

The Veteran is service connected for degenerative arthritis in both knees and has reported pain in both knees.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for right knee degenerative arthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  4.1, 4.7, 4.59, 4.71a (2017).  

2.  The criteria for an initial 10 percent evaluation for left knee degenerative arthritis have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  4.1, 4.7, 4.59, 4.71a (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As indicated in 38 C.F.R. § 4.59, it is VA's intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Here, the Veteran is service connected for degenerative arthritis in both knees and, as further detailed below, has reported pain in both knees.  The Board thus finds that a minimum 10 percent evaluation should be assigned for each knee.  For reasons described below, the question of whether even higher evaluations are warranted must be addressed on REMAND.


ORDER

An initial 10 percent evaluation for right knee degenerative arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.  

An initial 10 percent evaluation for left knee degenerative arthritis is granted, subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

The Veteran was last afforded a VA examination for his knees in January 2012.  The examiner indicated that he did not receive or review any medical records (presumably including the Veteran's STRs) in connection with that examination.  February 2017 treatment notes in the Veteran's VA treatment records, however, indicate that, at that time, he complained of pain in his knees which he rated at a level of 7/10.  In view of this, an updated VA examination is warranted, along with efforts to update the Veteran's current treatment records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all providers of medical treatment relevant to his bilateral knee conditions, and ask him to provide any authorizations necessary in order for VA to obtain all of the records of said treatment.  After the above has been completed, obtain copies of complete and updated VA, private and other medical records pertaining to all evaluations and treatment that the Veteran has received for his bilateral knee conditions.  All requests for records and responses must be associated with the claims folder, pursuant to the provisions of 38 C.F.R. § 3.159(c).

2.  After the above has been completed, schedule the Veteran for an appropriate VA examination to determine the current symptoms and severity of his service-connected bilateral knee conditions.  The entire claims folder must be reviewed by the examiner.  The most up-to-date Disability Benefits Questionnaire should be utilized, with range of motion conducted in active motion and passive motion, in weightbearing and nonweightbearing.  All necessary tests must be performed, all findings must be reported in detail, and all opinions must be supported by a rationale.

3.  Then, the claims must be readjudicated.  If the determination of either claim remains less than fully favorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on this matter  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


